DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,976,345) in further view of Huang (US 2015/0129142).
Regarding claim 1, Chen discloses a spring drive system for a window shade, comprising: 
a housing (30) (Chen: Figures 1 and 2); 
a first and a second gear (left and right gears located between 41 and 42) respectively connected pivotally with the housing about 5a first and a second pivot axis (Chen: Figure 2), the first and second gears being engaged with each other, the first gear (left gear located between 41 and 42) being fixedly connected (via 45) with a first (41) and a second (42) take-up reel at two opposite sides of the first gear (Chen: Figure 2); 

a first cord drum (left drum on 52) and a third gear (left top gear 52) fixedly connected with each other and pivotally connected with the housing about a third pivot axis, the first cord drum being connected with a first suspension cord (54) (Chen: Figure 2);  
a second cord drum (right drum on 52) and a fourth gear (right top gear 52) fixedly connected with each other and pivotally connected with the housing about a fourth pivot axis, the second 20cord drum being connected with a second suspension cord (54) (Chen: Figure 2); and 
Chen discloses the first gear and third gear are meshed together and that the second gear and fourth gear are meshed together. Chen fails to teach a first gear train engaged with the first gear and third gear with the first gear and third gear being located at different levels and fails to teach a second gear train engaged with the second gear and fourth gear with the second gear and fourth gear being located at different levels. 
However, Huang teaches that it is known to provide a gear train (27) between gears in order to transfer and drive rotation. It would have been obvious to one having ordinary skill in the art to modify Chen and further provide a gear train between the first and third gear and between the second and fourth gear to provide driving means between the gears. Further, such modification would allow Chen to operate equivalently while providing a mechanical advantage and allowing larger forces to be transmitted. As modified, Chen would be provided with 15a first gear train respectively engaged with the first gear (left gear between 41 and 42) and the third gear (left top gear 52), the first gear and the third gear being respectively located at different levels along the first and third pivot axes and a second gear train respectively engaged with the second gear (right gear between 41 and 42) and the fourth gear (right top gear 52), the second 
Regarding claims 2 and 12, modified Chen discloses the first cord drum (52) has a winding surface for winding the first suspension cord (54) that extends between two axially opposite protruding edges of the first cord drum, and the first gear is located within an extent of the winding surface between the two protruding edges (Chen: Figure 2 and 8, edge that protrudes from the center and gears also form protruding edges).  
5Regarding claims 3, 4, 13, Chen as modified with Huang fail to disclose the first gear train includes a fifth and a sixth gear engaged with each other, the fifth gear further being engaged with the first gear, and the sixth gear further being engaged with the third gear and wherein the fifth and sixth gears have different face widths. However, providing additional gears to the gear train is a well-known technique for providing mechanical advantages with gear trains and such modification requires a mere duplication of parts such that additional gears are provided and providing  optimization through routine experimentation. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
Regarding claims 5 and 14, modified Chen in view of Huang discloses 10wherein the first gear, the first gear train and the third gear are configured so that the first cord drum and the first and second take-up reels have a same rotational speed, or are configured to impart a rotational speed difference between the first cord drum and the first and second take-up reels; as shown  in Chen the first cord drum and second take-up reels are engaged via gears and the rotational  speeds are the same or different.
15Regarding claims 6 and 15, modified Chen discloses a first and a second spring reel respectively connected pivotally at two opposite sides of the second gear (shafts on which the springs are connected, each having one end on a take up reel and another end on a spring reel;  the  spring reels are on opposite sides of the second gear above and below the gear) so that the first and second spring reels are respectively rotatable relative to the second gear, the first and second spring reels and the second gear being disposed in a coaxial manner, the first spring being assembled around the first spring reel, and the 20second spring being assembled around the second spring reel.  
ReggRegarding claims 10 and 19, modified Chen discloses a window shade (Chen: Figures 1 and 6) comprising: a head rail (12) and a bottom part (14); a shading structure (16) having a first and a second end respectively disposed adjacent to the head rail and the bottom part; and the spring drive system according to claim 1, the housing of the spring drive system being affixed to one of the head rail and the bottom part (Chen: Figure  6), the first and second suspension cords (54) having ends affixed to the other one of the head rail and the bottom part, the first and second springs of the spring drive system being operable to counteract a weight applied on the bottom 20part for sustaining the bottom part.  
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Huang, as applied in claims 1 and 12 above, in further view of Yu et al. (US 2013/0032300), hereinafter referred to as Yu.
Regarding claims 7, 8, 16, and 17, modified Chen fails to disclose a guide roller pivotally connected with the housing about a fifth pivot axis, the first suspension cord wrapping at least partially around the guide roller, wherein the guide roller is 5slidable along the fifth pivot axis to facilitate winding of the first suspension cord around the first cord drum. However, Yu discloses a guide roller (144) pivotally connected about a pivot axis and a suspension cord (108) wrapping at least partially around the guide roller (Yu: Figure 8) to facilitate winding of the cord around a cord drum. It would have been obvious to one having ordinary skill in the art at the time of filing .
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Huang, as applied in claims 1 and 12 above, in further view of Lei et al.  (US 10,279,749), hereinafter referred to as Lei. 
Regarding claims 9 and 18, modified Chen fails to disclose a rod that is pivotally connected with the housing and carries a roller in contact with the first suspension cord, and a spring connected with the rod, the spring biasing the rod in a 10direction for pressing the first suspension cord against the first cord drum. However, Lei discloses a rod (6) that is pivotally connected with the housing and carries a roller (42) in contact with a suspension cord (5), and a spring (40) connected with the rod, the spring biasing the rod in a 10direction for pressing the first suspension cord against the first cord drum (Lei: Figure 2). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Chen such that it is provided with the rod arrangement taught by Lei since it is a known arrangement for improving winding of a cord onto a cord drum. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Huang, as applied in claims 1 and 12 above, in further view of Chen et al.  (US 2017/0067287), hereinafter referred to as Chen ‘287.
Regarding claims 11 and 20, modified Chen discloses a window shade comprising a head rail (12), a bottom bar (14), a shading structure (16) having a first and a second end .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634